DETAILED ACTION
This is a final Office action addressing applicant’s response dated 18 December 2020.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are pending.
Claims 1-7 are examined.
Claim 8 is withdrawn from consideration.

Claim Objections
Claim 1 is objected to because of the following informalities: upon further review in light of the disclosure, the examiner believes “copolyimide” (line 5) should be “copolyamide” and “polycaprolactone” (line 5) should be “polycaprolacton”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, as amended, is directed to a temperature range between 140 degrees and 165 degrees [Fahrenheit].  This range is with respect to a temperature sensitive material comprising copolyamide or polycaprolacton (as interpreted, see objection above) that melts or disintegrates at that range.  The claim as originally filed, as well as the disclosure, provides a range of 140-180 degrees [Fahrenheit].  As amended, the new range as claimed by applicant recites a temperature of 140-165, which is within the broad range as claimed by applicant; however, there 
Regarding the written description, it is the position taken by the Office that applicant was not in possession of the narrower range because applicant has not provided any sufficient reason or has cited to the original disclosure wherein the amended claim is supported, and there does not appear to be sufficient written description of the claim limitation of 140-165 degrees is in the application as filed because applicant has not pointed where in the originally filed disclosure the limitation is supported. The narrowing of the range presents new matter issues because there is no support for the claim amendments.  Further, there is no guidance to the ordinary artisan in reading the specification that applicant was in possession of the narrower temperature range at the time of filing.  See MPEP 2163.04.  
Applicant is reminded that in responding or rebutting to this written description requirement, applicant provide evidence that applicant was in possession of the narrower range and that to the ordinary artisan, choosing a temperature within the 140-180 degrees broad range would have been within the purview of the ordinary artisan or the level of predictability of the art and how one having ordinary skill in the art would determine using the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Friemel (U.S. Patent 4,932,155) in view of Kean (U.S. Patent 5,110,641) or Saito (U.S. Patent 5,244,731).
Claim 1: Friemel provides a protective barrier, comprising: a planar section (1’, specifically the portion of 1’ that is used to form seam 6) of polyethylene (1’, 1”; see Col. 10, lines 25-30 and Col. 12, lines 50-60); and a plurality of seams (6) comprising a temperature sensitive material that melts or disintegrates when subjected to a given temperature  (Col. 5, lines 5-15; the examiner takes the position that the bonding layer has a melting point of 75-85 degrees C, or 167-185 degrees F, which under the rules governing mechanics of materials, means that if the material has a loss of tensile strength at 85 degrees, it would be in the process of melting or disintegration).  Friemel does not specifically disclose the two planar sections that are not folded back on each other and the In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  Further using the seams would be an obvious method of connecting one section to another in order to provide a desired connection that would operate in an intended manner.  One having ordinary skill in the art would have as many sections as necessary and attach them in the claimed manner based on the size needed for use. Friemel does not provide wherein the temperature sensitive material is a thread comprising a copolyamide or polycaprolactone.  Friemel teaches that the desired failure of the seam of a material can be 80 - 85 degrees C (Col. 5, lines 5-21, or 176-185 degrees F) and it seals a granular substance, which does not require a water-tight or hermetic seal.  Kean teaches a heat sensitive copolyamide (Col. 2, lines 52-65) thread that has a melting point ranged from 60-120 degrees C (or 140-248 degrees F), which overlaps with the range of the seam in Friemel (Abstract).  As a result, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the heat sensitive thread in Kean as the seam in Friemel, as the thread KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).)  Regarding the incorporation of the polycaprolactone, Friemel does note that the heat sensitive material can be one of numerous polymeric materials (Col. 5, lines 18-25).  Saito teaches polycaprolactone material that is a thread (Title) used in an environment that is designed to lose strength in a designated condition. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the material for the seam in Saito as the seam in Friemel, as the thread would achieve the same purpose as the seam in Friemel and function to fail as desired.  A simple substitute of one known material for another to obtain a predictable result is obvious to one having ordinary skill in the art (see MPEP 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  The result would be a larger planar section (in the thickness direction).  The language “for protecting people a property from falling dust and debris” is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If 
Claim 2: Friemel provides the protective barrier as recited in claim 1, wherein when the barrier is suspended in air and exposed to a certain temperature lower than a temperature set to activate a fire suppression sprinkler, the plurality of seams break releasing the at least two sections.  The limitation is considered a "conditioned/responsive" limitation based on the limitation “when the barrier is suspended…”  In other words, if a condition is met, than the response would be the necessary result.  The examiner takes the position that if the prior art of record were placed in the claimed condition, it would respond accordingly.
Claim 3: the obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the temperature sensitive material is a thread comprising a copolyamide (as rendered obvious in claim 1, above).
Claim 4: the obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the temperature sensitive material is a thread comprising polycaprolactone (as rendered obvious in claim 1, above).
Claim 5: the obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the 
Claim 6: the obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the sections of waterproof material are comprised of a polymer (Friemel: Col. 5, lines 25-32; polyolefin.)
Claim 7: The obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the seams are located along edges of the sections (Friemel, Fig. 3: proximate 3 and 5.)

Response to Arguments
The following addresses applicant’s remarks/arguments dated 18 December 2020.  


Claim rejection – 35 USC 103:
	Applicant’s arguments are noted.  Applicant’s remarks are directed to the claims as amended with respect to the temperature range, which the examiner addressed accordingly above.


Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649